Citation Nr: 0836317	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-00 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  The Board remanded the matter 
to the RO in November 2006 in order to adjudicate the 
veteran's claim for an increased rating for post-traumatic 
stress disorder (PTSD) and to obtain VA examinations.


FINDING OF FACT

The veteran's unemployability is a result of functional 
impairment due solely to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities alone have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.341, 4.16, 4.18, 4.19, 4.25, 4.26 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but age and the impairment caused by 
nonservice-connected disabilities are not for consideration 
in determining whether such a total disability rating is 
warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The following will be considered one disability: (1) 
disabilities of one or both upper extremities, or of one or 
both lower extremities; (2) disabilities resulting from a 
common etiology or single accident; (3) disabilities 
affecting a single body system (e.g., orthopedic or 
digestive); (4) multiple injuries incurred in action; or (5) 
multiple injuries incurred as a prisoner of war.  38 C.F.R. § 
4.16(a); see also 38 C.F.R. § 4.25 (computation of combined 
ratings).

In exceptional cases, an extra-schedular rating may be 
assigned on the basis of a showing of unemployability alone.  
See 38 C.F.R. § 4.16(b).

Marginal employment, defined as an amount of earned annual 
income that does not exceed the poverty threshold for one 
person determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  Marginal employment may 
also be held to exist, on a facts found basis (including but 
not limited to employment in a protected environment, such as 
a family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

Currently, the veteran's service-connected disabilities 
include disfiguring scars of the right face, right neck, and 
adherent tracheostomy with bilateral facial nerve paresis (30 
percent); status post right mandibular fracture and probable 
coronoid process fracture with a remodeled coronoid process 
(30 percent); neuropathy of the left upper extremity (20 
percent); residuals of a fracture of the right maxilla, with 
loss of anterior and lateral maxillary sinus walls (20 
percent); right ear deafness (10 percent); left lower 
extremity neuropathy (10 percent); amputation of the distal 
phalanx of the left ring finger, with retained foreign bodies 
of the left little finger (zero percent); and residuals of 
perforation of the right tympanic membrane (zero percent).  
The combined evaluation is 80 percent.

Of record at the time of the August 2004 rating decision was 
the report of a January 2004 VA general medical examination, 
in which the veteran's current schedule of working 
approximately two days a week with his family's swimming pool 
and spa business was noted.  The examiner opined that the 
veteran was "muscular and strong" but would not be able to 
find or hold full-time employment mostly because of lack of 
endurance, lack of energy, and "easy fatigability on the 
left lower extremities and the left upper extremity."  The 
examiner did not further specify whether this status was 
solely attributable to the veteran's service-connected 
disorders, and additional disorders, including chronic 
obstructive pulmonary disease and degenerative disc disease 
of the thoracic spine, were also noted in the examination 
report.

Separately, in December 2004, the RO granted service 
connection for PTSD.  A 30 percent evaluation was assigned, 
based on a September 2004 VA psychiatric examination report 
containing the vague notation of "[g]lobal assessment of 
functioning is 55, best past year 0."  This examiner also 
noted that the veteran's prognosis was good and that he was 
"quite motivated."

However, the veteran has since been participating in VA 
outpatient therapy for PTSD, with a report of "more 'bad 
dreams' and nightsweats" in March 2005.  The Board also 
notes that, in his Substantive Appeal, received by the RO in 
January 2005, the veteran asserted that PTSD had not been 
considered in the previous claim for TDIU and that he wanted 
the RO to "reconsider PTSD as a main factor for my claim."

During his June 2006 VA Videoconference Hearing, the veteran 
clarified that he was working only approximately nine hours 
per week (three hours per day during three days each week) 
and that "the business is not above the poverty level." The 
veteran also described his PTSD as "my big problem" since 
service in Vietnam.

Pursuant to the Board's remand, the veteran underwent VA 
examinations of his service-connected conditions in August 
and September 2007.  The VA examiner opined that the veteran 
is unable to obtain and retain substantial, gainful 
employment due to his PTSD.  The VA examiner reports that the 
clientele for of the veteran's pool cleaning business has 
dwindled over the years, and he has been unable to get new 
clients.  The veteran has delegated all the remaining 
responsibilities of the business to his son.  The VA 
examiner's opinion is based on the rationale that the veteran 
has tried to work but has lost about 30 jobs over the years 
and his efforts to be self-employed have not been especially 
profitable and do not sustain him financially.  Resolving all 
doubt in favor of the veteran, the Board finds that TDIU 
benefits are warranted in this case.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to TDIU is granted. 



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


